Citation Nr: 1144749	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for major depression with psychosis.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, schizophrenia and other psychotic disorders, generalized anxiety disorder, posttraumatic stress disorder (PTSD) and chronic adjustment disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2006 rating decision of the Montgomery, Alabama VA Regional Office (RO).  

The Veteran failed to appear for a scheduled RO hearing in February 2011 and failed to appear for a scheduled Board hearing in June 2011.  Good cause having not been shown for his failure to appear at the requested hearings, the hearing requests are deemed withdrawn.  

 In Clemons v. Shinseki, 23 Vet.App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of Clemons, the Veteran's claim of entitlement to service connection for a generalized anxiety disorder has been recharacterized as a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression, schizophrenia and other psychotic disorders, generalized anxiety disorder, PTSD and chronic adjustment disorder, as reflected on the cover page.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for major depression with psychosis was denied in a September 1998 rating decision, from which the Veteran did not file an appeal.

2.  Service connection for schizophrenia was denied in a July 1999 rating decision, from which the Veteran did not file an appeal.

3.  The evidence added to the record since the September 1998 and July 1999 rating decisions is new, not cumulative of evidence previously of record, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The September 1998 and July 1999 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claims for service connection for major depression with psychosis and schizophrenia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).


Analysis

In this decision, the Board is reopening the claims of entitlement to service connection for major depression with psychosis and schizophrenia.  As this represents a complete grant of the benefit sought on appeal in regard to reopening the claims, no discussion of VA's duty to notify and assist is necessary.  

The AOJ denied service connection for major depression with psychosis in September 1998 and for schizophrenia in July 1999.  Notice of each of the determinations, and the Veteran's appellate rights, were issued the same month as the September 1998 rating decision for major depression with psychosis and in the month following the July 1999 rating decision.  No appeal, however, was completed as to either of the determinations.  As such, the decisions are final.  38 U.S.C.A. § 7105.  Nevertheless, as noted above, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decisions in September 1998 and July1999, the record included the service treatment records, statements from the Veteran, and post- service medical records.  The AOJ determined there was no in-service diagnosis of major depression or psychosis or of schizophrenia.  Since the determinations, the Veteran has applied to reopen his claims of entitlement to service connection for major depression with psychosis and schizophrenia.  The evidence submitted since the prior final denials is new and material.  

In the June 2008 VA Form 9 and in correspondence received in January 2005, the Veteran asserted that his psychiatric symptoms are attributable to having been held in the gas chamber by drill instructors during service.  In a February 2005 statement, a fellow service member noted having served alongside the Veteran during boot camp and related that during nuclear, biological, and chemical training, the Veteran was in a fit of rage in the gas chamber, kicked open the door to escape, and others followed him out.  

In March 2005 statements, several childhood friends conveyed that prior to service the Veteran was healthy and of sound mind, and upon his return in 1984 was talking to himself and/or trees, believed he was still in service and/or in outer space, and stated that he was invisible and had been abducted by aliens in Japan.  The Board notes that certain chronic diseases, including psychoses, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim.  Rather, the new evidence of current disability in connection with the prior evidence raises a reasonable possibility of substantiating the claim, and the element of nexus could be established by providing a VA examination, which is part of VA's duty to assist.  

The Shade Court determined that if the McLendon test was met, the Board would have to reopen the claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), four factors must be considered in determining whether a medical examination is to be provided or a medical opinion obtained: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

The new evidence, when combined with the evidence of record, to include a March 1998 VA examination report noting a history of onset of depression in 1981, VA treatment records, dated from 1985 to 1988, reflecting complaints of difficulty breathing, nervousness, and anxiety/stress, relates to an unestablished fact necessary to substantiate the claim.  Specifically, the new lay evidence suggests manifestations during service and the presumptive period which would trigger the need for an examination if it were being reviewed on a de novo basis.  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claims for service connection for major depression with psychosis and schizophrenia is granted. 

The evidence submitted since the prior final denials in September 1998 and July 1999 is new and material.  Thus, the claims are reopened.

ORDER

The application to reopen the claim of entitlement to service connection for major depression with psychosis is granted.

The application to reopen the claim of entitlement to service connection for schizophrenia is granted.

REMAND

The Veteran asserts entitlement to service connection for a psychiatric disorder.  Having reviewed the evidence, the Board finds further development is required for a determination in this case.  

The Board notes that in addition to a January 2005 record reflecting the Veteran was requesting therapy and consideration of a claim for PTSD, in January 2006, a private Certified Nurse Aide (CNA) stated that the Veteran required assistance due to symptoms associated with various disorders, to include PTSD.  

In the June 2008 VA Form 9 and in correspondence received in January 2005, the Veteran asserted that his psychiatric symptoms are attributable to having been held in the gas chamber by drill instructors during service.  In a February 2005 statement, a fellow service member noted having served alongside the Veteran during boot camp and related that during nuclear, biological, and chemical training, the Veteran was in a fit of rage in the gas chamber, kicked open the door to escape, and others followed him out.  

In addition, the January 2005 correspondence reflects the Veteran's assertion to the effect that as a result of his narcolepsy, he was repeatedly assaulted by his drill instructor, "Sgt. R[]", who thought he was a sleepy, lazy recruit and who would take him to the woods and severely beat him, which along with other harsh treatment by superior officer's, led to depression and anxiety and negatively affected his performance.  He added that after writing to the late Congressman Dickinson in 1982 about the situation, the ill treatment ceased.  

Further, in March 2005 statements, several childhood friends conveyed that prior to service the Veteran was healthy and of sound mind, and that in 1984, when he returned, they noticed he was talking to himself and/or trees, believed he was still in service and/or in outer space, and stated that he was invisible and had been abducted by aliens in Japan.  

In addition, the establishment of service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has set a relatively low bar for interpreting a claim for PTSD as one involving a personal assault stressor for which the provisions of 38 C.F.R. § 3.304(f)(3) are applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his sergeant kicked him down a set of stairs).  Moreover, VA itself has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See the VA Adjudication Procedure Manual M21-1 MR, PART IV, Subpart ii, CH. 1, Section D, ¶ 17(a).  As such, the Board concludes that the Veteran's statements reflect an assertion of PTSD, to include as due to personal assault.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5)  (2010).  In fact, in Bradford, the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the AOJ must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  

Thus, when a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton at 277 (1999).  Evidence of behavior changes following the claimed assault is also a type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  Further, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)). 

VA has specific development requirements including a VCAA notice letter notifying the Veteran that alternative sources may be used as well as a personal trauma specific form.  In this instance, the AOJ has not provided the requisite notice for a claim for PTSD, to include based on personal assault as outlined in 38 C.F.R. § 3.304(f)(5), or in the VA Adjudication Procedure Manual M21-1 MR, PART IV, Subpart ii, CH. 1, Section D, ¶ 17(d).  Therefore, the Veteran must be provided with notice that is compliant with these requirements.  

Finally, in light of the evidence in this case, the Board finds that the Veteran should be afforded a VA examination as to whether any identified psychiatric disorder is etiologically related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter advising him that establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), as required for PTSD claims based on in-service personal assault or harassment.  In particular, this notice must advise the Veteran that he may submit alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  

2.  Associate the Veteran's 201 personnel file with the claims file.  All efforts in this regard must be documented in the claims file.  

3.  After the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be accomplished.  

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, major depression, schizophrenia, generalized anxiety disorder, chronic adjustment disorder, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during active service or within one year of the Veteran's separation from service, or is related to any in-service disease, event, or injury.  

The examiner should comment on the Veteran's statements regarding the onset and continuity of his mental disorder symptoms; the contentions that the Veteran was held in a gas chamber by drill instructors during service, was in a fit of rage, and kicked open the door to escape; and the Veteran's assertion that as a result of his narcolepsy, he was repeatedly assaulted by his drill instructor who thought he was a sleepy, lazy recruit and who would take him to the woods and severely beat him, which along with other harsh treatment by superior officer's, led to depression and anxiety and negatively affected his performance.  

The rationale for all opinions expressed should be provided in a legible report. 

4.  Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


